Interim Decision #1601

Male Or

WATSON

In Section 248 Proceedings
.

A-14789392

. Decided by .Regional Coanntissioner June 14, 1966
A temporary visitor's application -for change of nonimmigrant classification to

student pursuant to section 248 of the Immigration and Nationality Act is
denied for failure to establish he would be able to support himself during
the period of his stay in the 'United States while pursuing's. full course of
study, and his appeal from such denial decision is dismissed and request
for oral argument thereon denied In the absence of any specified reasons for
the appeal (8 CPR 103.8(b)).

This case has 'come before us on appeal from the decision of the

District Director who denied an application for change of nonimmigrant status from visitor to student under section 248 of the Immigration. and Nationality Act.
The District Director denied this application on May 16, 1066
finding that the applicant would not be able to support himself during the period of stay in the United States while pimrsuing a full
course of studs. A review of the record reveals that. the District
Director's reasons for denying this application werelvalid and his
decision was proper.
Counsel for the applicant has submitted a timely appeal from the
District Director's decision and has requested oral argument. A
brief was not filed. with the appeal and no reasons for the appeal
were given in the Notice of Appeal to the Regional Commissioner.
CFR 103.3(h) provides that' the officer to whom an appeal is
taken may deny oral. argument and dismiss any appeal when time
party concerned fails to specify the reasons for his appeaL It
should be noted that this statement *contained in the instructions
which appear on Forni I-290B, Notice of Appeal to the Regional
Commissioner which was submitted by the attorney. '
Under the provisions of 8 OFR 103.3(h) the request for oral argument will be denied and the appeal dismissed in the absence , of
any stated reasons for 'the appeal.

It is ordered that the request for oral argument 'be denied and the
appeal be and hereby is dismisied.

.618

